DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8; 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Pub. No. 2021/0248980 in view of Zhuang et al. U.S. Pub. No. 2016/0379551, Lakshminarayanan et al. U.S. Pub. No. 2020/0210177, Kou U.S. Patent No. 5/874,928 and Haghani et al. U.S. Pub. No. 2018/0027243.  
Re:  claims 1 and 8, Lee teaches 
1. A method implemented on at least one machine (Lee, Fig. 1; electronic device 101) including at least one processor (Lee, Fig. 1; processor 120), memory (Lee, Fig. 1; memory 130), and communication platform (Lee, Fig. 1; communication module 190) capable of connecting to a network for data transfer in LED display, (“Referring to Fig. 1, the electronic device 101 in the network environment 100 may communicate with an electronic device 102 via a first network 198 (e.g., a short-range wireless communication network), or an electronic device 104 or a server 108 via a second network 199 (e.g., a long-range wireless communication network)… the electronic device 101 may include processor 120, memory 130… a display device 160… a communication module 190… The communication module 190 may support establishing a direct (e.g., wired) communication channel or a wireless communication channel between the electronic device 101 and the external electronic device (e.g., the electronic device 102, the electronic device 104, or the server 108) and performing communication via established communication channel… At least some of the above-described components may be coupled mutually and communicate signals (e.g., commands or data) therebetween via an inter-peripheral communication scheme (e.g., a bus…).”; Lee, [0037], [0053], [0055], Fig. 1)
“… the display is an OLED display… The computing device 100 may also include a storage device 112… The computing device 100 may also include a network interface controller (NIC) 114 configured to connect the computing device 100 through to a network.”; Zhuang, [0017], [0019], Fig. 1)
Fig. 1 illustrates that the computing device 100 includes an OLED display 108.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of at least one machine including an LED display, in order to compensate for the wear experienced by an OLED, as taught by Zhuang. ([0010])  
the method comprising:  receiving, at a data transfer unit, a signal signaling a timing for a next data transfer; in response to the signal, obtaining, at a data transfer unit, a next data transfer instruction instructing  the data transfer unit to transfer a bit-based image block of an image from a memory, (“… the processor 120 may receive a timing signal from the display controller 201… the processor 120 may transmit data (e.g., image frame ) to the display controller 201 or the memory 130 in response to the timing signal… received from the display controller 201… the display controller 201 may generate a synchronization signal.  For example, the synchronization signal may be a VSYNC signal.  I will be apparent to those skilled in the art that the VSYNC signal may be referred to as a timing signal… the display controller 201 may transmit data (e.g., an image frame) stored in the memory 130 to the display 203 based on the synchronization signal (e.g., a VSYNC signal)… the display controller 201 may generate a timing signal… corresponding to the synchronization signal… and transmit the timing signal… to the processor 120… the display controller 201 may transmit the timing signal… to the processor 120, thereby providing the processor 120 with the interval of the synchronization signal… and/or the timing of reading and transmitting the data (e.g., image frame) to the display 203.”; Lee, [0061], [0062], [0066], [0067], [0068], Fig. 2)
Fig. 2 illustrates that when the timing signal is received, the data is transferred from memory 130 to the display controller 201 (the data transfer unit to transfer a bit-based image block of an image from a memory).  The processor is considered to be the data transfer unit.  Lee is silent, however, Lakshminarayanan teaches the frame being a bit-based image block.  (“In Fig. 3, the 24-bit RGB input image frame 302 represents the input image frame the controller receives.”; Lakshminarayanan, [0044], Fig. 3).  Lakshminarayanan can be combined with Lee such that the 24-bit image frame of Lakshminarayanan is the image frame of Lee.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of a bit based image block, in order to achieve a target duty cycle that extends the operational lifetime of the spatial light modulator device, as taught by Lakshminarayanan. (([0015])  
Lee is silent, however, Kou and Haghani teach transferring, according to the next data transfer instruction, the bit-based image block from the memory, via a bus connected thereto, to one of a pair of alternate buffers pointed to by a write buffer pointer, (“The BitBLT engine 34… is responsible for transferring blocks of pixel data locally within the display memory 36 and the host computer memory… via bus 14 with minimal intervention from the host computer… the write buffer 45… has an input coupled to the second converter 44 for receiving and storing the second stream of graphics data, and an output  coupled to the frame buffer 48 for sending the second stream of graphics data on to the frame buffer… The frame buffer 48 receives the second stream of graphics data outputted from the write buffer 46.  The primary function of frame buffer 48 is to store the graphics data which is to be displayed on the LCD… The read buffer 50, coupled to the frame buffer 48, is used to read the graphics data out of the frame buffer 48, and to pass the data on to the dithering engine 54 where the data is dithered to provide an expansion of color information suitable for driving an LCD.”; Kou, col. 6, lines 9-15, col. 8, lines 30-35, lines 45-48, lines 58-62, Fig. 2)
The BitBLT engine transfers blocks of pixel data from the host computer memory to the display memory 36.  This data is then transferred from the display memory 36 to the write buffer 46 via the data serializer, first converter and second converter.  The write buffer 45 then sends the graphics data to the frame buffer (one of a pair of alternate buffers).  The read buffer 50 (the other one of a pair of alternate buffers) then reads the graphics data out of the frame buffer for display.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of one of transferring, according to the next data transfer instruction, the bit-based image block from the memory, via a bus connected thereto, to one of a pair of alternate buffers pointed to by a write buffer pointer, in order to improve system performance when transferring blocks of data and to accurately reflect which 
Lee is silent, however, Kou teaches the pair of alternate buffers electrically connected to the data transfer unit and a refresh processor, (“… the second converter 44 places the graphics data into a form that can be used to derive the video signals for driving the LCD… the write buffer 46… has an input coupled to the second converter 44 for receiving and storing the second stream of graphics data, and an output coupled to the frame buffer 48 for sending the second stream of graphics data on to the frame buffer… The frame buffer 48 receives the second stream of graphics data outputted from the write buffer 46… The read buffer 50, coupled to the frame buffer 48, is used to read the graphics data out of the frame buffer 48, and to pass the data on to the dithering engine 54, where the data is dithered to provide an expansion of color information suitable for driving the LCD… The overall operation of the buffers 46, 48, and 50 is controlled by the frame buffer controller 52.  Controller 52 controls the data exchange among the buffers 46, 48, 50 and the timing of these exchanges… The dithered signals are thereafter passed onto the flat panel controller 56, which formats the dithered signals into a sequence of signals suitable for the particular LCD in use.”; Kou, col. 8, lines 20-22, lines 30-35, lines 45-46, lines 58-62, col. 8, line 66-col. 9, line 2, Fig. 2)
Fig. 2 illustrates that the write buffer 45 and the read buffer 50 (pair of alternate buffers) are electrically connected to the frame buffer controller 52 (data transfer unit) and a flat panel controller 56 (refresh processor).  The frame buffer controller (data transfer unit) 
(“The dithering engine 54 thereafter converts 144 the third stream of graphics data from the read buffer 50 into a second set of video signals, and sends 148 the video signals to the flat panel controller 56 at a rate determined by the rate of the memory clock signal.  Finally, the controller 56 sends 152 the video signals to the LCD at a rate determined by the rate of the memory clock signals.”; Kou, col. 11, lines 23-30, Fig. 2).  
The flat panel controller 56 (refresh processor) sends video signals to the LCD at a rate determined by the memory clock.  Thus, the flat panel controller is refreshing the LCD.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of one of the pair of alternate buffers electrically connected to the data transfer unit and a refresh processor, in order to control the data exchange among the buffers and the timing of these exchanges, as taught by Kou. (col. 8, line 67-col. 9, line 2)
Lee and Kou are silent, however, Haghani teaches that one of the pair of alternate buffers is pointed to by a write buffer pointer and toggling the write buffer pointer to point to another of the pair of alternate buffers; and repeating the steps of receiving, obtaining, transferring, and toggling, wherein bit-based image blocks transferred to the pair of alternate buffers are to be retrieved and displayed on the LED display. (“For example, the wireless transmitter 120 may have a double-buffer interface in memory shared with the video source, in which one buffer is a “write buffer” that the video source writes to while the wireless transmitter 120 reads video data from other buffer, referred to as a “read buffer”.  Once a frame has been sent, the read and write buffer pointers may be interchanged, and for the following frame, the video source writes to the region of memory (now the write buffer) that was, during the previous frame, the read buffer, and the wireless transmitter 120 reads from the region of memory (now the read buffer) that was, during the previous frame, the write buffer.”; Haghani, [0039])
The write pointer points to the write buffer while data is being written to the write buffer.  The read pointer points to the read buffer while data is being read out to the display.  Once the writing to the write buffer is complete and the reading from the read buffer is complete (the frame has been sent to the display), the read and write pointers may be interchanged (toggled) such that the write buffer now points to the buffer that was the read buffer during the previous frame.  This is then repeated for each frame to be displayed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of one of toggling the write buffer pointer to point to another of the pair of alternate buffers; and repeating the steps of receiving, obtaining, transferring, and toggling, wherein bit-based image blocks transferred to the pair of alternate buffers are to be retrieved and displayed on the LED display, in order to improve system performance when transferring blocks of data and to accurately reflect which buffer is being read and which buffer is being written to, as taught by Haghani ([0039]).
Re:  claims 2 and 9, Lee teaches 
2. The method of claim 1, wherein the signal is one of a handshake signal or a clock signal. (“… the processor 120 may receive a timing signal form the display controller 201”; Lee, [0061])
. 
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhuang, Lakshminarayanan, Kou and Haghani as applied to claims 1, 8 and 15 above, and further in view of Maruyama et al. U.S. Pub. No. 2017/0097911.  
Re:  claims 3 and 10, Lee is silent, however, Maruyama teaches 
3. The method of claim 1, further comprising sending, after the step of transferring, a handshake signal to indicate completion of transferring the bit-based image block. (“In a case where data stored in a main memory is divided into a plurality of data blocks and the plurality of data blocks are transferred to a buffer memory… the indication unit indicates that each of the plurality of data blocks is to be transferred.  The execution unit executes transfers of the data blocks according to the transfer indication sent by the indication unit, and after the completion of the transfers, sends completion information to the indication unit to notify the indication unit of the completion of the transfers of the data blocks”; Maruyama, [0008])
After all of the data has been transferred, the execution unit sends completion information to the indication unit as a notification that the data transfers are complete.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of sending, after the step of transferring, a handshake signal to indicate completion of transferring the bit-based image block, in order to achieve high-speed data transfer between a main memory of a computer and a buffer memory of the input/output apparatus, as taught by Maruyama. ([0007])  
Claims 4, 7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being Lee in view of Zhuang, Lakshminarayanan, Kou and Haghani as applied to claims 1 and 8 above, and further in view of Yamaura et al. U.S. Pub. No. 2020/0163082.  
Re:  claims 4 and 11, Lee is silent, however, Yamaura teaches
4. The method of claim 1, wherein the data transfer instruction includes an address representing a starting address in the memory where the bit-based image block is stored and a length of the bit-based image block. (“The frame transmission instruction includes a starting address indicating a storage location of the frame to be transmitted in the first storage unit 31, data length of the frame, and the priority of the frame... The transmission instruction unit 30 executes the transfer instruction by writing a descriptor 33A in the third storage unit 33, and notifying the transfer unit 40 in the transmission device 20 of the number of the descriptor 33A.”; Yamaura, [0047], [0049])
The frame transmission instruction (data transfer instruction) includes a storage location (address representing a starting address in memory where the bit-based image block is stored) and a data length (length of the bit-based image block).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of the data transfer instruction includes an address representing a starting address in the memory where the bit-based image block is stored and a length of the bit-based image block, in order to uniquely identify a frame, as taught by Yamaura. ([0050])  
Re:  claims 7 and 14, Lee is silent, however, Lakshminarayanan teaches 
7. The method of claim 1, further comprising generating a plurality of data transfer instructions for the image by:  partitioning the image with a plurality of pixels into different image blocks, the image having one or more frames, each of which represents a respective color; (“In Fig. 3, the 24-bit RGB input image frame 302 represents the input image frame the controller receives.  The 24-bit RGB input image frame 302 is divided into three color specific image frames, an 8-bit red image frame 304, an 8-bit green image frame 306, and an 8-bit blue image frame 308.”; Lakshminarayanan, [0044], Fig. 3) 
Fig 3 illustrates that the 24-bit image frame 302 (image with a plurality of pixels) has been divided (partitioned) into 3 8-bit frames, a red image frame, a green image frame and a blue image frame  (different image blocks having one or more frames, each of which represents a respective color).   
and converting each of the image blocks into a corresponding bit-based image with each of its pixels having one or more color bit from a corresponding representation of a respective color; (“Each of the color specific image frames can be further divided into multiple bit planes.  Each bit plane represents an image arrangement of one-bit extracted from all of the pixels in the 24-bit RGB input image frame 302… since the 8-bit red image frame 304, 8-bit green image frame 306, and 8-bit blue image frame 308 each have a bit depth of eight, then each color specific image frame has 8 different bit planes.  The 24-bit RGB input image frame 302 would have a total of 24 different bit planes.”; Lakshminarayanan, [0044], Fig. 3)
Fig. 3 illustrates that each of the 8-bit frames, the red image frame 304, green image frame 306 and blue image frame 308 (image blocks), are converted into corresponding 
Lee is silent, however, Yamaura teaches and for each of the bit-based image blocks, storing in the memory with a starting address and a length of the bit-based image block, (“As illustrated in Fig. 4, a plurality of the descriptors 33A is arranged in the third storage 33.  Each of the descriptors 33A includes a frame ID, a starting address of the transfer source, a starting address of a transfer destination, and a data length… the transfer unit 40 reads out the descriptor 33A corresponding to the number of the descriptor 33A indicated in the transfer instruction, from the third storage unit 33.”; Yamaura, [0049], [0053], Fig. 4)
Each frame (bit-based image block) descriptor 33A is stored in the third storage 33.  The descriptor includes, for example, a starting address of the transfer source, a 
and generating a data transfer instruction for reading the bit-based image block with the starting address and the length incorporated therein. (“The frame transmission instruction includes a starting address indicating a storage location of the frame to be transmitted in the first storage unit 31, data length of the frame, and the priority of the frame... The transmission instruction unit 30 executes the transfer instruction by writing a descriptor 33A in the third storage unit 33, and notifying the transfer unit 40 in the transmission device 20 of the number of the descriptor 33A.”; Yamaura, [0047], [0049])
The frame transmission instruction (data transfer instruction for reading a bit-based image block) includes a storage location (starting address) and the data length (length incorporated therein).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of and for each of the bit-based image blocks, storing in the memory with a starting address and a length of the bit-based image block, generating a data transfer instruction for reading the bit-based image block with the starting address and the length incorporated therein, in order to uniquely identify a frame, as taught by Yamaura. ([0050])  
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhuang, Lakshminarayanan, Kou, Haghani and Yamamura as applied to claims 4 and 11 above, and further in view of Yang, U.S. Pub. No. 2019/0005606.  
Re:  claims 5 and 12, Lee is silent, however, Yang teaches 
5. The method of claim 4, further comprising mapping the address on to the bus. (“The operating system calls and device driver functions enable direct memory access transfer of data between peripheral devices and the CPU memory, data structures are established to enable mapping of bus address to physical GPU memory.”; Yang, Abstract)
The addresses are mapped to the bus.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of mapping the address on to the bus, in order to significantly improve performance of the computing system such that the GPU can process vast amounts of data faster, by enabling data to be transferred faster from a storage device to the GPU memory, as taught by Yang. (Abstract)  
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhuang, Lakshminarayanan, Kou and Haghani as applied to claims 1, 8 and 15 above, and further in view of Xu U.S. Pub. No. 2014/0184667.  
Re:  claims 6 and 13, Lee is silent, however, Xu teaches 
6. The method of claim 1, wherein the bit-based image block comprises multiple pixels, each of which has one or more color bits, wherein each of the one or more bits is a corresponding bit of a representation of a respective color. (“Fig. 1 depicts the layout of an array of color pixels and individual color elements in an organic light emitting diode (OLED) display panel 100… the display panel 100 comprises an array plurality of rows and columns of pixels 110 arranged in a two dimension matrix… each pixel consists of three color elements represented as R (red) 121, G (green) 122 and B (blue) 123, e.g., the RGB  model.  The color of each pixel in a certain frame may be specified by a 24-bit binary color value, with 8 bits allocated for each color element, represented as 8:8:8… ”; Xu, [0023], Fig. 1)  
The frame (bit-based image block) includes plural rows and columns of pixels (multiple pixels).  Each of the pixels includes, for example, three color elements R, G and B with 8 bits allocated for each color element e.g., R8, G8 and G8 (one or more color bits, wherein each of the one or more bits is a corresponding bit of a representation of a color.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of the bit-based image block comprises multiple pixels, each of which has one or more color bits, wherein each of the one or more bits is a corresponding bit of a representation of a respective color, in order to increase power consumption efficiency of the display device by separately controlling, in an on/off mode, the luminance of each discrete illuminating segment , as taught by Xu. ([0006], [0024])
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhuang, Lakshminarayanan, Kou, Haghani and Yamaura.  
Claim 15 is a system analogous to the method of claim 1, is similar in scope and is rejected under the same rationale.  Claim 15 has additional limitations.  Re:  claim 15, 
15. A system for data transfer in LED display, comprising:  a bitCopy instruction generator configured for generating a plurality of data transfer instructions, each of which instructing reading a bit-based image block of an image from a memory; (“In the host processor 16, an application program… that operates on the host processor 16 writes a frame to be transmitted to the receiving device 12 in the first storage unit 31, and instructs the transmission instruction unit to transmit the frame… The frame transmission instruction includes a starting address indicating a storage location of the frame to be transmitted in the first storage unit 31, data length of the frame, and the priority of the frame... The transmission instruction unit 30 executes the transfer instruction by writing a descriptor 33A in the third storage unit 33, and notifying the transfer unit 40 in the transmission device 20 of the number of the descriptor 33A.”; Yamaura, [0045], [0047], [0049])
The host processor (bitCopy instruction generator) generates the frame transmission instructions (plurality of data transfer instructions).  Each of the frame transmission instructions reads the frame from the first storage unit 31 and transmits the frame to the receiving device 12.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Lee by adding the feature of and for each of the bit-based image blocks, storing in the memory with a starting address and a length of the bit-based image block, generating a data transfer instruction for reading the bit-based image block with the starting address and the length incorporated therein, in order to uniquely identify a frame, as taught by Yamaura. ([0050])  
Claim 16 is a system analogous to the method of claim 2, is similar in scope and is rejected under the same rationale.  
Claim 18 is a system analogous to the method of claim 4, is similar in scope and is rejected under the same rationale.  
Claim 20 is a system analogous to the method of claim 7, is similar in scope and is rejected under the same rationale.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in  as applied to claim 15 above, and further in view of Maruyama.  
Claim 17 is a system analogous to the method of claim 3, is similar in scope and is rejected under the same rationale.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhuang, Lakshminarayanan, Kou, Haghani and Yamaura as applied to claim 15 above, and further in view of Xu.  
Claim 19 is a system analogous to the method of claim 6, is similar in scope and is rejected under the same rationale.  

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 1/20/2022, with respect to the Objection to claim 14 have been fully considered and are persuasive.  The Objection of the previous Office Action has been withdrawn. 
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.  Applicant argues:  
”… claim 1 as amended recites “the pair of alternate buffers electrically connected to the data transfer unit and a refresh processor.”… The cited combination fails to disclose or adequately suggest “a pair of alternate buffers electrically connected to the data transfer unit and a refresh processor.”  Instead the cited combination, relying on Haghani, discloses a “double-buffer interface” which is used for wireless video transmissions.  Haghani describes this double-
Examiner disagrees.  Kou teaches this limitation.  Kou illustrates in Fig. 2 the write buffer 46 and the read buffer 50 (pair of alternate buffers).  Kou teaches, “… the second converter 44 places the graphics data into a form that can be used to derive the video signals for driving the LCD… the write buffer 46… has an input coupled to the second converter 44 for receiving and storing the second stream of graphics data, and an output coupled to the frame buffer 48 for sending the second stream of graphics data on to the frame buffer… The frame buffer 48 receives the second stream of graphics data outputted from the write buffer 46… The read buffer 50, coupled to the frame buffer 48, is used to read the graphics data out of the frame buffer 48, and to pass the data on to the dithering engine 54, where the data is dithered to provide an expansion of color information suitable for driving the LCD… The overall operation of the buffers 46, 48, and 50 is controlled by the frame buffer controller 52.  Controller 52 controls the data exchange among the buffers 46, 48, 50 and the timing of these exchanges.”; Kou, col. 8, lines 20-22, lines 30-35, lines 45-46, lines 58-62, col. 8, line 66-col. 9, line 2, Fig. 2).  Fig. 2 illustrates that the write buffer 45 and the read buffer 50 (pair of alternate buffers) are electrically connected to the frame buffer controller 52 (data transfer unit) and a flat panel controller 56 (refresh processor).  The frame buffer controller (data transfer unit) controls the data exchange among the read buffer, the write buffer and the frame buffer.  .  
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.  Applicant argues:  
”Applicant argues that the cited references for dependent claims 2-7, 9-14 and 16-20 fail to resolve the deficiencies in the references for independent claims, 1, 8 and 15.  Applicant requests that the rejections for these claims under 35 U.S.C. § 103 be withdrawn.”  
Examiner disagrees.  Independent claims 1, 8 and 15 as well as dependent claims 2-7, 9-14 and 16-20 have been rejected.  Please see the corresponding rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Donna J. Ricks/Examiner, Art Unit 2612 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612